Citation Nr: 0334682	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-20 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

It appears that the service department has verified the 
veteran's recognized guerilla service from February 1945 to 
September 1945 and service with the regular Philippine Army 
from September 1945 to February 1946.  He died in October 
1992.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2002, a 
statement of the case was issued in October 2002, and a 
substantive appeal was received in December 2002.  


REMAND

One of the main contentions advanced in the present case is 
that the veteran was a prisoner of war (POW) for a period of 
time in 1942.  The veteran advanced this contention during 
his lifetime, and the claims file includes affidavits from 
individuals who claim to have been POWs with the veteran.  In 
connection with a claim during the veteran's lifetime, the 
service department verified recognized fuerrilla service from 
February 1945 to September 1945, and regular Philappine Army 
service from September 1945 to February 1946.  

With regard to Philippine service, service department 
certifications document various forms of service.  See 38 
C.F.R. §§ 3.40, 3.41 respectively.  Generally, a service 
department determination as to an individual's military 
service shall be binding upon VA unless a reasonable basis 
exists for questioning it.  Manibog v. Brown, 8 Vet. App. 465 
(1996); Young v. Brown, 4 Vet. App. 106 (1993); Duro v. 
Derwinski, 2 Vet. App. 530 (1992).  Regulations also provide 
that VA shall accept the findings of the appropriate service 
department that a person was a POW during a period of war 
unless a reasonable basis exists for questioning it.  38 
C.F.R. § 3.1(y).  Under 38 C.F.R. § 3.1, however, VA is not 
required to follow the service department's findings that the 
veteran was not a POW.  Young, supra; see also VAOPGCPREC 14-
94.  

In view of the above and the contentions advanced, the Board 
believes that a request for a re-certification of service is 
appropriate.  The matter of possible POW service may be 
significant in this case in light of certain presumptions for 
POWs set forth in 38 C.F.R. §§ 3.307, 3.309 (2003). 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
appellant has been properly advised of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the appellant is expected to provide.  
The appellant should also be advised of 
the time period for submitting new 
evidence to ensure compliance with 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).

2.  The RO should contact the service 
department and request certification of 
the veteran's service.  The RO should 
furnish the service department with a 
copy of the veteran's January 1946 
Affidavit for Philippine Army Personnel 
which sets forth the dates of service and 
status of service as claimed by the 
veteran.  

3.  After completion of the above, the RO 
should review the record and determine if 
the benefit sought can be granted.  If 
the benefit remains denied, the appellant 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

